Citation Nr: 1804540	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-09 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an apparent decision of the Atlanta, Georgia VA healthcare system.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has an apparent appeal pending for entitlement to clothing allowance.  A February 2017 Report of General Information indicates that the Veteran was notified of an upcoming Board hearing pertaining to this appeal.  At that time, the Veteran indicated that she did not desire a Board hearing.  She also stated that her clothing allowance appeal had been granted in 2016.  Additionally, in a January 2018 brief, the Veteran's representative indicated that the record did not contain a written withdrawal of the Veteran's appeal.  

Documentation pertaining to the Veteran's appeal does not appear to be associated with the electronic claims file.  On remand, the AOJ should locate this documentation, associate it with the electronic claims file and determine whether the Veteran's appeal has already been granted.  Then, the AOJ should contact the Veteran and ask her if she desires to continue the appeal or to withdraw it.  If the Veteran desires to withdraw the appeal, she should send the AOJ a statement in writing that indicates she is withdrawing her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all documentation pertaining to the Veteran's appeal for entitlement to clothing allowance with the electronic claims file.  

2. Contact the Veteran and ask her if she wishes to continue her appeal or if she is satisfied with the AOJ's actions to date and wishes to withdraw her appeal.  If the Veteran indicates a desire to withdraw her appeal, ask her to send the AOJ a written statement indicating her desire to withdraw.  

3.  If the Veteran decides not to withdraw the appeal and if it has not been granted in full, readjudicate the claim(s) for entitlement to clothing allowance.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until she is notified.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




